 



Exhibit 10.32
(TERAYON LOGO) [f29935f2993501.gif]
2007 Executive Sales Commission Plan
Worldwide Sales
I. Introduction
The purpose of the Terayon (“Company”) Executive Sales Commission Plan (“Plan”)
is to motivate eligible sales executives to achieve or exceed revenue quota
objectives by rewarding results achieved. The Plan described below is effective
January 1, 2007 through December 31, 2007; it supercedes, cancels and replaces
all other Company Executive Sales Commission Plans. In addition to the Sales
Commission, each participant receives a base salary.
II. Eligibility
The Plan applies to Worldwide employees in the following positions, including
but not limited to:

  •   Senior Vice-President Sales     •   Vice President, Americas Sales     •  
Vice President, EMEA Sales     •   Vice President, APAC Sales

Eligibility to participate in the Sales Commission Plan ends if (1) the employee
transfers to another position not eligible to participate in the Plan, (2) the
Company terminates the Plan or modifies it in such a way that the employee’s
position is no longer eligible to participate, or (3) the employee’s employment
is terminated for any reason. Determination of which employees are eligible for
the Executive Sales Compensation Plan will be made by the Company in its sole
discretion.
III. Account Assignments
The Company will assign each sales employee a territory &/or account base for
commission purposes. This assigned “Territory / Account Base” may consist of
(1) a specific geography, (2) a specific account or set of accounts, or (3) a
combination of geography and specific accounts. Account Base assignments are
subject to change by the Company at any time, depending upon sales resources,
business activities or other business factors where applicable law provides.

Page 1 of 9



--------------------------------------------------------------------------------



 



IV. Definition of Terms
A participant in the Plan will be eligible to earn commission payments based on
revenue generated from his or her Territory / Account Base. Terms related to the
earning of commission payments are defined below:

•   Revenue Target (“Quota”): A quarterly revenue target is established for each
salesperson at the beginning of the plan. A revenue target may be allocated
among different product lines. Each salesperson’s revenue target is communicated
via the Individual Sales Compensation Agreement. The Individual Sales
Compensation Agreement will identify each salesperson’s Territory / Account
Base, their target incentive compensation, their revenue targets by product line
and other important plan provisions.

•   Total Target Compensation: Target compensation is comprised of base pay and
target incentive compensation. The mix of base pay and target incentive is
determined by the sales executive’s employment documents.

•   Base Pay: Base pay is a fixed compensation component which is paid in
accordance with the Company’s standard payroll procedures in the region where
the employee is paid. All employees with sales responsibility who are eligible
to receive incentive compensation under the Executive Sales Compensation Plan
shall be classified as exempt employees if and to the extent such classification
is permissible under local laws.

•   Incentive Compensation (“Commissions”): Target incentive compensation is a
target % of total compensation as described above. The actual earned incentive
compensation which is payable is determined based on the salesperson’s
achievement against his or her quota. Any earned incentive compensation is paid
quarterly.

•   Revenue: For the purposes of this Plan “revenue” shall be counted towards
commissions when the product or service contract is invoiced. The timing of when
to invoice a customer is determined by the Company’s Finance Department and by
the terms of the Company’s Sales Order Acceptance Policy. Sales personnel will
earn commission on sales if and when the product or service contract is invoiced
to the customer. Invoices issued on Non-Revenue Orders as defined by the Policy
(i.e. trials, evaluations or promotions) are not considered as revenue for sales
incentive compensation or bonus payments unless otherwise specified in a bonus
plan.

•   Channel Partner sales Revenue Assignment: Product sold through channel
partners will have the revenue assigned to the “ship to” location as identified
in the partners Quarterly Point of Sales report. Regional Sales Managers are
responsible for obtaining the Quarterly Point of Sales report from the partners
in their region and delivering it to Sales Operations on a quarterly basis.

Page 2 of 9



--------------------------------------------------------------------------------



 



V. Calculating Commissions
Commissions and quotas for all employees will be identified near the beginning
of the plan year. Each Employee’s Individual Sales Compensation Agreement will
show the sales employee’s target quota and the incentive target associated with
it. Employee’s commissions are calculated by following a three step process.
Step 1: Determining % of quota achieved
The percent of quota achievement is determined by taking the employee’s year to
date (YTD) product revenues plus the YTD service revenues and dividing by the
employee’s YTD quota.
Step 2: Determining % of commission eligible
The percent of commission eligible is calculated by taking the % of quota
achieved (in step 1) multiplied by the YTD target commission
Step 3: Determining the % of commission earned
Once an employee is commission eligible the amount of commission that will be
paid is based on how high their quota achievement is. The table below defines
what amount of the eligible commission is earned and payable in that quarter.
Once the percent of YTD quota achieved is determined, that percent is matched to
the table below:

          % Quota Achieved   % of Eligible Commission Earned & Payable
0-25%
    0  
26-50%
    50 %
 
  (i.e. If 40% of quota is achieved then 20% of commission is earned & payable
or 40 x 50%)
51+%
    100 %
 
  (i.e. If 73% of quota is achieved then 73% of commission is earned & payable
or 73 x 100%)

Once the amount of earned commission is determined, any commissions already paid
in previous quarters is subtracted and the balance is due and payable in that
quarter subject to the payment terms of the plan.
Commissions will be paid quarterly based on the Employee’s percent of achieved
Quota and their percent of earned eligible commissions
Any commission not earned in calendar year 2007 will be forfeited. Revenues and
commission potential from 2007 will not be carried over into future years.

Page 3 of 9



--------------------------------------------------------------------------------



 



Calculating Commissions Earned over 100% of Quota
If the actuals exceed the YTD Quota but do not exceed the annual quota
Anyone who exceeds their quota in any given quarter will be eligible to receive
commission on a percent for percent basis above the quota level. For example, if
an employee’s YTD quota achieved in Q2 is calculated at 109%, then the eligible
commission is the employees YTD target commission multiplied by 109%.
If the actuals exceed the YTD Quota and exceed the annual quota
Anyone who exceeds their annual quota and has been employed in a sales
commission eligible role for a minimum of six (6) months of the calendar year
will be eligible for accelerators at the end of the year. Accelerators are
determined using the % of quota achieved and applying it to the table below.
Employees are only eligible for accelerators once they have exceeded their
annual sales quota. All accelerators are calculated and paid at year end only
and will not, therefore, be payable to anyone terminated prior to year end.
Accelerators are applied only to the commission dollars above 100% of target.

          % of Eligible     Commission Earned & % Quota Achieved   Payable
101-125%
  125%
126+%
  150%

Page 4 of 9



--------------------------------------------------------------------------------



 



Sample Calculation:



Regional Account Manager

                         
Annual Target Commission =
  $ 40,000     Total Annual Quota =   $ 7,000,000  
Quarterly Commission Target =
  $ 10,000                  

                         
Quarterly Quota Targets:
  Q1 =   $ 1,800,000     Q3 =   $ 1,700,000  
 
  Q2 =   $ 2,100,000     Q4 =   $ 1,400,000    
Actual Quarterly Revenues:
  Q1 =   $ 864,000     Q3 =   $ 2,398,000  
 
  Q2 =   $ 2,065,000     Q4 =   $ 2,462,000  

Q1 Calculation:
Step 1: Determining % of Quota Achieved Year to Date

                                          Actual YTD revenues           YTD
Quota       % quota achieved
 
  $ 864,000       %     $ 1,800,000     =     48.0 %

Step 2: Determining % of Commissions eligible

                                      % of quota achieved       YTD Commission
target       % commission eligible
 
    48.0 %   X   $ 10,000     =   $ 4,800  

Step 3: Determining % of Commissions earned

                                      % commission eligible       earned % from
table       commission earned
 
  $ 4,800     X     50.0 %   =   $ 2,400  

For Q1 $2,400 in commission is earned and due.
Q2 Calculation:
Step 1: Determining % of Quota Achieved Year to Date

                                          Actual YTD revenues           YTD
Quota       % quota achieved
 
  $ 2,929,000       %     $ 3,900,000     =     75.1 %
 
  (sum of Q1 & Q2)           (sum of Q1 & Q2)            

Step 2: Determining % of Commissions eligible

                                  % of quota achieved       YTD Commission
target       % commission eligible
 
    75.1 %   X   $20,000
(qtrly commission target * 2 for 2 qtrs)   =   $ 15,021  

Step 3: Determining % of Commissions earned

                                      % commission eligible       earned % from
table       commission earned
 
  $ 15,021     X     100.0 %   =   $ 15,021  

In Q2 the employee reached the next earning level. $15,021 of the commission is
earned, less the $2,400 paid in Q1
leaves $12,621 payable this quarter.

Page 5 of 9



--------------------------------------------------------------------------------



 



Sample Calculation continued:



Regional Account Manager

                         
Annual Target Commission =
  $ 40,000     Total Annual Quota =   $ 7,000,000  
Quarterly Commission Target =
  $ 10,000                  

                         
Quarterly Quota Targets:
  Q1 =   $ 1,800,000     Q3 =   $ 1,700,000  
 
  Q2 =   $ 2,100,000     Q4 =   $ 1,400,000    
Actual Quarterly Revenues:
  Q1 =   $ 864,000     Q3 =   $ 2,398,000  
 
  Q2 =   $ 2,065,000     Q4 =   $ 2,462,000  

Q3 Calculation:
Step 1: Determining % of Quota Achieved Year to Date

                                          Actual YTD revenues           YTD
Quota       % quota achieved
 
  $ 5,327,000       %     $ 5,600,000     =     95.1 %
 
  (sum of Q1, Q2 & Q3)           (sum of Q1, Q2 & Q3)            

Step 2: Determining % of Commissions eligible

                                      % of quota achieved       YTD Commission
target       % commission eligible
 
    95.1 %   X   $ 30,000     =   $ 28,538  
 
              (qtrly commission target * 3 for 3 qtrs)            

Step 3: Determining % of Commissions earned

                                      % commission eligible       earned % from
table       commission earned
 
  $ 28,538     X     100.0 %   =   $ 28,538  

In Q3 $28,538 in commissions is earned, less the $15,021 already paid in
previous quarters leaves a commission due of
$13,517 for this quarter.
Q4 Calculation:
Step 1: Determining % of Quota Achieved Year to Date

                                          Actual YTD revenues           YTD
Quota       % quota achieved
 
  $ 7,789,000       %     $ 7,000,000     =     111.3 %
 
  (sum of Q1, Q2, Q3 & Q4)           (sum of Q1, Q2, Q3 & Q4)            

Step 2: Determining % of Commissions eligible

                                      % of quota achieved       YTD Commission
target       % commission eligible
 
    111.3 %   X   $ 40,000     =   $ 44,509  
 
              full annual commission since is the last Qtr of the year          
 

Step 3: Determining % of Commissions earned

                                      % commission eligible       earned % from
table       commission earned
 
  $ 44,509     X     100.0 %   =   $ 44,509  

Year End Accelerator Calculation

                                  commission earned above 100%       accelerator
from table       Accelerator commission added
 
  $ 4,509     X     25 %   =   $  1,127                 Total Commission earned
=   $45,636

    In Q4 the employee exceeded the annual quota qualifying for accelerators
$45,636 of commission is earned less the $28,538 paid in previous quarters
leaves a commission due of $17,098

Page 6 of 9



--------------------------------------------------------------------------------



 



VI. 2007 Commission Payment Plan
Commissions will be calculated and paid quarterly within 60 days of the last day
of the quarter.
VII. General Plan Provisions
The Company reserves the right to modify, revoke, suspend, terminate or change
any aspect of the Plan, in whole or in part, at any time, with or without
notice. This Plan may only be modified, altered, or amended by means of a
written document signed by the CEO, the Country Director or their designees. Any
oral or other unsigned modifications shall be of no force or effect.
Employment Changes

  •   New Employees — The quota for new employees for the balance of the period
shall be set by the Chief Executive Officer with approval of the Chief Financial
Officer. Incentive Compensation may be prorated based on the number of months
the employee occupies an eligible role for the Plan.     •   Termination of
Employment — In the event of an employee’s termination or resignation for
whatever reason, the employee shall receive the base compensation through the
effective date of termination. In addition, the employee shall receive
commission on sales orders by customers of his or her Territory / Account Base
provided that (i) these orders are received by the Company as of the effective
date of termination and (ii) the orders are invoiced during the quarter in which
the employment effectively terminates. Payment of any earned commissions will be
made in accordance with the commission payment plan described above.     •  
Leaves of Absence: If an employee takes a Leave of Absence from the Company for
any reason during the quarter that is greater than 2 weeks in length, the CEO
and the VP of Human Resources will determine what prorating to use in the
Commissions calculation. Any prorating will be conducted in observance of
applicable local laws.

Status Changes

  •   Changes in Position — In the event an employee changes positions within
the Company such that they are no longer eligible for the Executive Sales
Compensation Plan, the employee would receive commissions, if any, on the
employee’s orders received and accepted by the Company as of the effective date
of the change provided the order is fulfilled, and invoiced in the quarter in
which the change occurs. Payment of any earned commissions will be made in
accordance with the commission payment plan described above.     •   Changes in
Territory, Account Base or Market Segment — The Company, at its sole discretion,
can change an employee’s territory, account base and/or market segment at any
time. In the event of a change in one of these areas, revenue targets may be
adjusted. Incentive compensation earned based on targets established prior to
the transfer would be paid according to the terms of this Executive Sales
Compensation Plan for orders received and accepted prior to the effective date
of the transfer provided the order is fulfilled, and invoiced in the quarter in
which the change occurs.     •   Quota Reallocation — The Company, at its sole
discretion, can change an employee’s Quota at any time. Any quota changes will
be determined by business needs, which will be explained to the affected
employee as part of the reallocation process.

Page 7 of 9



--------------------------------------------------------------------------------



 



Returns, Bad Debt and Corrections: All sales returns and adjustments of invoiced
amounts shall result in an appropriate adjustment, up or down, of incentive
compensation regardless of whether the incentive compensation has been paid. The
Chief Financial Officer shall have the final decision regarding commission
adjustments for returns, bad debt and corrections.
Commission Advances: Any and all Commissions advanced but not earned as of the
actual termination date are due and payable to the Company upon termination.
Plan Termination: The Company may terminate this Executive Sales Compensation
Plan or an Individual Sales Compensation Agreement or amend, modify, change or
discontinue any term thereof, including without limitation, employee’s
compensation rate or assigned quota or territory, at any time. While the Company
reserves the right to make changes without advance notice, the Company will
exercise its best efforts to advise the employee on a timely basis of any
changes affecting this Plan.
Plan Administration: Sales Operations will administer the Plan with direction
provided by the Chief Executive Officer and the Vice President, Human Resources.
Each quarter, Sales Operations will provide a Commission Calculation Schedule to
the CEO, VP of Human Resources, and Chief Financial Officer (or their designees)
for commission payment approval. All Commissions will be paid to the
participants per the payment plan described above.
Commission Disputes: To the extent permitted by applicable local laws, any
disputes concerning intent, interpretation, application or administration of any
aspect of the Plan must be submitted in writing concurrently to the Chief
Executive Officer and the VP of Human Resources. A review committee consisting
of the Chief Executive Officer, Chief Financial Officer and VP, Human Resources
(or their designees) will address all disputes. If and to the extent permitted
by local law, their decision will be final and binding.
Quota Allocation: At times for large accounts, it may be necessary to assign
Quotas for the same account across two or more participants. This situation may
arise when a large specified account in one employee’s Account Base has customer
responsibilities and coverage in another employee’s Account Base or territory.
For example, Sales Manager A has a Quota assigned for a major account. At the
same time, that customer has procurement and operations in Sales Manager B’s
geographic territory. In this event, any Quota related to that account would be
assigned to both parties and each employee’s commission would be calculated
including the product and service revenue for that transaction. Assignment of
such quotas is at the complete discretion of the CEO and will be identified in
advance. The only accounts currently eligible are Comcast, Time Warner, Cox and
Charter. All other accounts will receive single quota and revenue assignment.
Management Discretion: Notwithstanding the Executive Sales Commission Plan
described in this document, management reserves the right to determine the
incentive compensation to be paid for any sales transaction. Management has the
right to make adjustments to the calculated commission amounts and to determine
the treatment of unique revenue circumstances for commission purposes.
Not an Employment Contract: This document is not an employment contract between
any Terayon entity and the sales employee. Nothing in the Plan shall be
construed to create or imply a contract of employment for any period of time
between the participant and any Terayon entity. If and to the extent permitted
by applicable local laws, employment with the local Terayon entity is “at will,”
which means that either the local Terayon entity or the employee may terminate
the employment relationship at any time and for any reason or no reason, except
where prohibited by foreign law. Nothing in this Executive Sales Compensation
Plan shall be considered as a guarantee of base salary or minimum incentive
compensation earnings, even if the local Terayon entity offers participation in
an Executive Sales Compensation Plan for several consecutive years.

Page 8 of 9



--------------------------------------------------------------------------------



 



Confidentiality: The contents of this Executive Sales Commission Plan and any
other Terayon compensation plans or schedules are Company confidential, for
reference only by the intended recipient and authorized Company employees.
Distribution of this document to any other person(s) is prohibited.
Exceptions: Any exceptions and changes to this Executive Sales Compensation Plan
require written approval of a duly authorized officer of the local entity such
as the CEO, the CFO, or the Country Director.
Governing Law: This Executive Sales Compensation Plan shall be construed,
enforced and governed by the laws and regulations of the entity by which each
individual employee is employed.

         
-s- Jerry Chase [f29935f2993502.gif]
 
Jerry Chase,
 
  2-12-07
 
Date    

Page 9 of 9